Citation Nr: 1734240	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right shoulder disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

 Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to June 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing (and of an August 2008 RO hearing) is in the record.  In March 2012, the Board remanded the case to the RO for additional development.  A June 2009 rating decision assigned a temporary total (convalescence) rating for the right shoulder disability from March 20, 2009 through June 30, 2009.  (The Veteran did not disagree with that rating decision.)  

A November 2014 Board decision denied a rating in excess of 20 percent for the Veteran's right (minor) shoulder disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2016 Memorandum Decision set aside that part of the Board's decision pertaining to the right shoulder (but did not disturb the favorable finding regarding to the rating for postoperative umbilical hernia), and remanded the matter to the Board for additional development and readjudication.  

In December 2016, the Board remanded the case to the RO for additional development.  Following such development, the case has been returned to the Board for its review.  As will be explained below, the Board finds that the Veteran meets the criteria for a higher rating prior to December 27, 2016, based on limitation of motion of the right shoulder, but that there appears to be additional symptoms and pathology that require further development.  While piecemeal adjudication of a single claim is generally discouraged, the Board determines that in this particular case the findings clearly support a partial grant of benefits at this juncture, and that a delay of such an award would be a disservice to the Veteran, especially in light of the fact that his appeal has been pending for such a prolonged period of time.   

The Veteran has perfected an appeal as to additional claims (i.e., entitlement to increased ratings for headaches, left fifth metatarsal fracture, and residuals of a right hand laceration, a total disability rating based on individual unemployability (TDIU), and to Dependents' Educational Assistance benefits), but these have not been certified to the Board for its review.  In fact, the record shows that the Veteran requested a videoconference hearing on these matters, which has not been held.  Therefore, the Board does not have jurisdiction over them, and they will not be addressed herein.  

The matter of entitlement to a rating for right shoulder disability based on impairment other than limitation of motion is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is action is required.


FINDINGS OF FACT

Prior to December 27, 2016, the Veteran's right (minor) shoulder motion was not shown to be limited to 25 degrees from the side; from that date it is reasonably shown to have been manifested .by limitation approximating to 25 degrees from the side; ankylosis of scapulohumeral articulation is not demonstrated.  


CONCLUSION OF LAW

The Veteran's service connected right shoulder disability warrants (for limitation of shoulder motion) staged ratings of no higher than 20 percent prior to December 27, 2016 and 30 percent, but no higher, from that date.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a timely and content-compliant VCAA letter was sent to the Veteran in July 2005.  He has had ample opportunity to respond and/or supplement the record, and has not alleged that notice was less than adequate.

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded a videoconference hearing before the undersigned in November 2011.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts the hearing has the duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's VA treatment records have been associated with the claims file, and he was afforded VA examinations in August 2005, June 2008, February 2009, August 2009, January 2011, April 2012, March 2014, and December 2016.  The reports of those examinations, particularly the 2016 report, contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the relevant portion of this matter (which, as explained in the Introduction, is limited to limitation of motion manifestations ), and that no further development of the evidentiary record on the specific aspect of the claim addressed herein is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the shoulder are evaluated under Codes 5200 to 5203.  Under Code 5200, for ankylosis of scapulohumeral articulation (the scapula and humerus move as one), of the minor upper extremity, a 20 percent rating is warranted for favorable ankylosis, with abduction to 60 degrees and able to reach mouth and head; a 30 percent rating is warranted for intermediate ankylosis (between favorable and unfavorable); and a 40 percent rating is warranted for unfavorable ankylosis, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  

Under Code 5201, limitation of minor arm motion warrants a (minimum compensable) 20 percent rating when limited at the shoulder level or midway between the side and shoulder level and a (maximum schedular) 30 percent rating when limited at 25 degrees from the side.  38 C.F.R. § 4.71a.
Codes 5202 and 5203 contain rating criteria regarding other impairment of the humerus (malunion, recurrent dislocation, fibrous union, nonunion, and loss of head) and impairment of the clavicle or scapula (malunion, nonunion, and dislocation), respectively.  38 C.F.R. § 4.71a.  

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59. 

When there is a question as to which of two ratings is to be assigned, the higher of the two will be assigned when the findings more nearly approximate the criteria for such rating.  38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in the Veteran's favor.




Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's subsequent analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On August 2005 VA examination, the Veteran reported constant pain in the right shoulder anteriorly, which got worse with lifting or physical activity.  He reported waking up with numbness in the right upper extremity, that it sometimes gave way, and that he experienced flare-ups four to five times per week during which he could not raise his arm due to pain.  Examination revealed tenderness present diffusely and redness in the joint area.  Flexion was to 100 degrees, abduction was to 70 degrees, external rotation was to 30 degrees, and internal rotation was to 10 degrees, all with pain on motion.  There was no additional limitation with repetitive use.  X-rays of the shoulder in August 2005 showed no acute process, though there was a suggestion of a small bony spur in the anterior acromion.

June 2006 X-rays of the right shoulder showed a projection from the undersurface of the acromion, which posed some risk for impingement if the process was anterior as was interpreted.  A June 2006 VA treatment record notes that right shoulder flexion was to 70 degrees and the shoulder was tender anterolaterally without erythema or increased heat. 

An August 2006 MRI found a focal tear in the rotator cuff tendon at its humeral insertion and an inferiorly directed acromial spur.  A September 2006 VA treatment record noted the Veteran's complaints of worsening shoulder pain, and difficulty lifting his arm and reaching behind his back.  Examination found 160 degrees of humeral flexion and external rotation to 50 degrees.  Strength was 4/4 on flexion, 3/4 on external rotation, and 4/4 on internal rotation.  There was no evidence of instability, and sensation was intact.  X-rays showed subacromial spurring and an MRI scan suggested a full-thickness rotator cuff tear.  An October 2006 VA treatment record shows continuing right shoulder pain.

On June 2008 VA examination, the Veteran reported constant right shoulder pain, rated at about a 5/10.  He did not report any locking or instability.  He reported weakness and limited range of motion with inability to raise his arm above shoulder level, and daily flare-ups lasting 4 to 5 hours with pain increasing to 8/10.  The record and STRs showed the Veteran was left handed; however, he reported being ambidextrous.  The examiner noted the Veteran was left-handed when writing and eating.  Examination revealed the right shoulder was tender to palpitation and light touch.  Forward flexion was limited to 90 degrees, abduction was to 90 degrees, and external and internal rotation was to 70 degrees, with pain on motion.  The examiner noted that the right shoulder disability did not significantly impair activities of daily living or the ability to perform sedentary and light physical employment activities.  

A March 2008 VA treatment record shows the Veteran sought treatment for shoulder pain and was interested in surgery to alleviate his symptoms.  March 2008 X-rays show the Veteran's right shoulder was unchanged since June 2006 studies which suggested an impingement.  

An April 2008 private treatment record notes the Veteran complained of right shoulder pain with limited range of motion, and was given an injection for pain relief.  Motion was limited in all ranges due to pain with tenderness over the deltoid.  A May 2008 private treatment record notes the Veteran reported that an April 2008 injection provided no real pain relief. 

At an August 2008 RO hearing before a Decision Review Officer, the Veteran reported experiencing right shoulder pain and that he was considering surgery.  He indicated that he could not perform daily activities such as taking out the trash or changing a light bulb, and that his shoulder pain made it difficult to sleep.  He indicated that he was ambidextrous, but that he wrote and ate with his left hand.  He reported having to stop his work as a security guard. 
On February 2009 VA examination, the Veteran reported continuing shoulder pain with recurrent stiffness and swelling.  He denied weakness and instability.  He complained of a daily throbbing pain rated at 5/10, with flare-ups at night with pain at 8/10.  He noted his right shoulder interfered with his ability to work.  Examination revealed palpable tenderness over the anterior portion of the shoulder joint.  Forward flexion was to 70 degrees, abduction was to 65 degrees, external rotation was to 45 degrees, and internal rotation was to 40 degrees, with all ranges of motion associated with significant pain.  There was increased pain on repetitive motion.  There was weakness and fatigue, as well as a lack of endurance, but no incoordination was noted.  The diagnosis was right shoulder rotator cuff tear with degenerative joint disease with impingement and stability.  

Private treatment records show that in February 2009 the Veteran sought treatment for right shoulder pain.  Forward flexion was to 90 degrees, assisted abduction was to 90 degrees, external rotation was to 50 degrees, and internal rotation was to 80 degrees.  On March 20, 2009 he underwent right shoulder arthroscopy.  One week after surgery, he reported being sore and stiff, and that the wounds were intact.  A March 2009 statement from Dr. A. P. states that the Veteran required three months of rehabilitation before being able to return to work.  A May 2009 treatment record indicates the Veteran continued to experience shoulder pain, and that he would begin active range of motion exercises and strengthening. 

A March 2009 statement from the Veteran's mother notes he continued to have shoulder pain.  A statement from his sister dated in February 2009 reports that he could not pick up heavy objects due to his shoulder disability, and had limited range of motion due to pain.  A statement from the Veteran's former employer dated in February 2009 notes the Veteran's constant pain, and that he was forced to release the Veteran from employment because he was missing too much work.  A statement from the Veteran's wife dated in March 2009 indicates that he had shoulder pain and difficulty sleeping, and had lost several jobs due to his disabilities.  In a March 2009 statement, the Veteran notes that he had continuing shoulder pain and that while he wrote with his left hand, he felt his right arm was his stronger arm.  He also reported being unable to work because he was let go from his jobs due to missing too much work or being unable to perform the duties required. 
On August 2009 VA examination, the Veteran reported constant pain (4/10 at rest and 8/10 with any activity).  He denied flare-ups, as well as swelling, deformity, locking, giving way, and instability.  He stated that weakness was related to his pain.  Regarding functional limitations, he claimed that he was unable to use his right arm at all, and felt like he was unable to return to work.  He stated that he was unable to lift more than 10 pounds, or his pain would increase to 8/10.  He stated that his pain woke him from sleep.  He stated his right shoulder did not prevent him from performing all activities of daily living, although he needed help with his shoes and socks due to body habitus.  On examination, there was no objective neuropathy of the right arm or hand, and his right forearm strength and grip strength were 5/5.  The right shoulder appeared grossly intact without swelling, heat, or erythema.  There was no muscle atrophy of the right arm.  He refused to undergo range of motion testing, claiming discomfort.  Neurological examination was normal.  The examiner remarked that the subjective complaints appeared inconsistent with the documented objective evidence and that range of motion testing can be rendered inaccurate by suboptimal effort.

VA treatment records show that in July 2010 the Veteran was tender around the shoulder, and his range of motion was limited to 50 percent of normal without pain. He declined any injections and opted to try physical therapy; additional surgery was not recommended.  An August 2010 record notes that the Veteran continued to have right shoulder pain which increased with overhead activities or lifting over 15 pounds.  Flexion was to 85 degrees, abduction was to 75 degrees, external rotation was to 25 degrees, and internal rotation was to 20 degrees.  The provider noted there was increased muscle guarding and pain and therefore range of motion testing was inconsistent.  A September 2010 record shows the Veteran sought treatment for right shoulder pain and was extremely sensitive to light pressure on the area with overhead movements causing an increase in pain.  In October 2010 the Veteran reported continuing shoulder pain; he declined injections into the shoulder, and did not want surgery. 

On January 2011 VA examination, the Veteran claimed to be unemployable in part due to his right shoulder disability.  He reported no effect of his condition on activities of daily living except for some difficulty in bending to dress and bathe.  Regarding flare-ups, he reported that whenever he lifted objects, he had an intense throbbing pain in the right shoulder.  On examination, forward flexion of the right shoulder was to 90 degrees, abduction was to 170 degrees, external rotation was to 30 degrees and internal rotation was to 60 degrees.  Range of motion testing was unchanged after repetitive motion and limited by reports of pain and potential effort.  The diagnosis was mild degenerative joint disease of the right shoulder, status post arthroscopic rotator cuff repair, with minimal functional limitations.  The examiner opined that the Veteran was capable of moderate to full duty employment, if he chose. 

VA treatment records in June and October 2011 show the Veteran sought treatment for right shoulder pain; he had limited range of motion and some transient numbness for the first time.

At the November 2011 videoconference Board hearing, the Veteran testified that he was in constant pain and was unable to raise his right arm to mid-way between the shoulder and his hip.  He reported that he was left-handed when writing and eating, but was ambidextrous. 

A March 2012 VA treatment record shows the Veteran continued to experience right shoulder pain.  X-rays showed no evidence of fracture or dislocation, and joint spaces were within normal limits. 

On April 2012 VA examination, the Veteran reported he could not move his arms and had constant pain.  The examiner noted the Veteran reported he was right-handed.  There were no reported impediments to performing activities of daily living except needing assistance with bathing his left side and putting on his shirt (if it was overhead).  On examination, forward flexion was to 90 degrees, abduction was to 90 degrees, and range of motion was unchanged after repetitive testing.  The examiner indicated that there was no functional loss of the right upper extremity, and that there was no pain on palpation of the joints/soft tissue/biceps tendon of the shoulder, localized tenderness, or guarding of the shoulder.  Muscle strength was 5/5 for shoulder abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation.  The examiner indicated that the Veteran's right shoulder condition did not impact his ability to work, and that the decreased range of motion was more likely than not due to deconditioning and suboptimal effort.  The Veteran reported that he worked for base security until October 2011.  The diagnosis was status-post subacromial impingement/rotator cuff tear repair with no residuals and minimal functional limitation.  The examiner noted the record demonstrated inconsistencies between the documented history and the Veteran's versions of injury, symptoms, therapy, etc.  The examiner opined that the Veteran was capable of moderate to full duty employment, if he chose. 

A July 2012 VA treatment record shows the Veteran continued to seek treatment for right shoulder pain.  Physical examination revealed marked tenderness anteriorly just below the acromion.  The provider indicated another MRI scan should be scheduled and that the Veteran might possibly require additional surgery.

On March 2014 VA examination, the Veteran reported constant right shoulder pain, with popping, and noted that pain was aggravated by raising his arm, lifting 20-30 pounds, or sleeping on his shoulder.  He reported he was ambidextrous.  Range of motion testing showed flexion was to 90 degrees and abduction was to 90 degrees, both with pain at the end of the ranges.  The examiner noted that the Veteran did not report that flare-ups impacted the shoulder function.  He was able to perform repetitive-use testing with three repetitions; the results were the same as before (90 degrees where flexion and abduction ended).  The Veteran did not have additional limitation in range of motion of the shoulder following repetitive-use testing.  The examiner noted less movement than normal, painful movement, and localized tenderness of the right shoulder.  Muscle strength was 5/5 for shoulder abduction and forward flexion.  Imaging studies were compared to a similar study from March 2012, and there was no change; there was mild degenerative arthritis and a normal glenohumeral joint.  The examiner indicated that the Veteran's right shoulder disability did not impact on his ability to work. The examiner remarked that the Veteran had moderate functional impairment from the right shoulder impingement syndrome, and no functional impairment from the right AC joint arthritis (which the examiner found was not related to service or service-connected disability).

VA treatment records show that in August 2016 the Veteran reported his pain level was 6/10 for his shoulder and other areas.    

On a December 2016 VA examination, the Veteran complained of right shoulder throbbing pain, tingling, weakness, and numbness.  He reported episodes of inability to move the right shoulder with intense pain and stiffness during flares.  He also stated that he was ambidextrous.  On examination, range of motion testing showed flexion to 80 degrees abduction to 80 degrees, external rotation to 40 degrees and internal rotation to 35 degrees.  Pain was noted on examination but did not result in/cause functional loss.  There was evidence of moderate localized tenderness or pain on palpation of the joint or associated soft tissue, as evidenced by grimacing and flinching.  There was pain with weight-bearing and objective evidence of crepitus.  The Veteran was not able to perform repetitive-use testing with at least three repetitions due to increased pain with range of motion.  The examiner was unable to say without mere speculation (because the Veteran was not examined after repeated use or during a flare-up) whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during flare ups.  The examiner noted there was less movement than normal, weakened movement, disturbance of locomotion, and interference with sitting and standing.  Muscle strength testing was 3/5 with forward flexion and abduction, but there was no muscle atrophy observed.  There was no ankylosis of scapulohumeral articulation.  A rotator cuff condition and shoulder instability/dislocation/labral pathology were suspected (although the Veteran was unable to perform the tests to confirm them).  The examiner noted that there was no history of recurrent dislocation of the glenohumeral joint.  An acromioclavicular (AC) joint condition was suspected, given tenderness of the right AC joint with crepitus and a positive cross-body adduction test.  There was no impairment of the humerus.  Regarding functional impact, the examiner stated that the Veteran had right shoulder pain, weakness, tingling and numbness radiating down the right arm and extending to the hand, which interfered with his ability to lift, hold, and carry objects, as well as caused him to drop objects when trying to grip them.  The Veteran's disability interfered with his ability to work.  The examiner remarked that the Veteran would be able to participate in activities that did not involve mobility of the right shoulder, and that the right shoulder disability precluded him from participating in most any physical activities that required the use of the arm without assistance.  

VA treatment records show that in January 2017 the Veteran was seen for chronic shoulder pain.  

Analysis

At the outset, the Board notes that from March 20, 2009 through June 30, 2009, the Veteran's service-connected right shoulder disability was rated 100 percent based on the need for post-surgical convalescence, under 38 C.F.R. § 4.30.  Consequently, that period of time is not for consideration.

It is moreover noted that although the Veteran has often reported being ambidextrous (and even right-handed once or twice), it has been consistently reported on clinical evaluations that he wrote and ate with his left hand.  The Board deems this to be sufficient evidence that he favored one hand over the other in performing important daily functions.  As the rating criteria distinguish between the major (or dominant) and minor (non-dominant) upper extremities, for rating purposes in this case, Veteran's right arm is considered his non-dominant, or minor, extremity.  38 C.F.R. §§ 4.69, 4.71a.  

The Veteran's right shoulder disability is currently rated 20 percent under 38 C.F.R. § 4.71a, Code 5201, for limitation of motion of the arm.  After applying the rating criteria to the evidence, the Board finds that a rating in excess of 20 percent is not warranted prior to December 27, 2016, whereas a 30 percent (maximum under Code 5201) rating is warranted from that date.  

Prior to December 27, 2016 (excluding the period from March 20, 2009 to June 30, 2009), the Veteran's right shoulder motion is not shown to have been limited to 25 degrees from the side, or to have approximated such level of impairment, even with consideration of pain.  As was reported on the range of motion testing on VA examinations in August 2005, June 2008, February 2009, January 2011, April 2012, and March 2014, the Veteran was able to demonstrate that his right arm motion was beyond the midway point (45 degrees) between his side and shoulder level.  On most of these occasions, he actually approximated the shoulder level as compared with the midway point.  (He refused testing on August 2009 VA examination, alleging discomfort.)  Findings noted in outpatient treatment records (such as those reported in a private February 2009 record) are generally consistent with those found on examination,.  A July 2010 treatment record notes range of motion was 50 percent of normal (45 degrees of flexion), which is essentially the midway point between side and shoulder level (and does not approximate to 25 degrees from the side).  The following month motion was improved to 85 degrees of flexion and 75 degrees of abduction.  Such findings do not support a higher rating of 30 percent under Code 5201.  

Further, consideration of factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 does not establish that a higher rating is warranted for the right shoulder disability based on limitation of motion.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  Pain, in particular, was a common complaint with range of motion testing, as reflected on the VA examination reports, but was not shown to have caused additional limitation of motion so as to warrant a higher rating.  The Court has held that pain alone, even if experienced throughout the range of motion on examination, is not sufficient to warrant a higher rating under the limitation of motion codes.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, a higher rating is not warranted because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  On the 2005 VA examination, the examiner addressed the factor of pain, finding no additional restricted range of motion, or functional impairment, following repetitive use.  The 2008 VA examiner found the shoulder disability did not significantly impair the Veteran's activities of daily living or the ability to perform sedentary and light physical employment activities.  The 2009 examiner noted increased pain, weakness, fatigue, and lack of endurance on repetitive motion, but functional impairment was not expressed in terms of any additional degree of loss of motion of the arm.  On 2009 examination, the Veteran claimed he was unable to use his right arm at all, and he refused range of motion testing (but also indicated that his shoulder did not prevent him from performing all daily living activities with assistance required only for putting on socks and shoes).  On the 2011 examination, range of motion was unchanged following repetitive motion, and the examiner concluded he had minimal functional limitations relative to the shoulder disability.  The 2012 VA examiner likewise found range of motion was unchanged after repetitive testing and minimal functional limitation.  The 2014 VA examiner reported moderate functional impairment but repetitive-use testing disclosed no additional limitations of shoulder motion.  

It is acknowledged, as pointed out in the Court's March 2016 Memorandum Decision, that the expressions of VA examiners to the effect that the Veteran had mild or moderate functional movement, or that the Veteran's shoulder did not significantly limit his ability to perform activities of daily living, does not answer the question of what was the degree of functional movement, or lack thereof, (as required in the diagnostic code ratings) with regard to the right arm.  The precise point on the range of motion at which pain caused functional limitations on repeated use is not reported (and no explanation is given as to why such a point was not noted).  Nevertheless, the Board believes that the examination reports, somewhat insufficient as they are for the reasons articulated by the Court, are the best available evidence regarding right arm functional range of motion.  As was expressed by the VA examiner at the December 2016 examination (conducted to address the Court's concerns for clinical finding to reflect the point at which pain caused functional limitations on repeated use) speculation was required because the Veteran was not examined after repeated use or during a flare-up.  Likewise, it is not realistic to expect a VA examiner to opine retroactively (here, looking as far back as 2005) on the approximate point at which pain caused functional limitations on repeated use.  Thus, the Board finds it reasonable to rely on the contemporaneous evidence of record before December 27, 2016, rather than a speculative opinion delivered by a current examiner, and extrapolate from the VA examiners' conclusions as to the degree of functional limitations on repeated use presented by the right shoulder disability. 

The Board also acknowledges the Veteran's competence to report, at the time of examinations and treatment, symptoms of right shoulder pain, weakness, and stiffness.  His statements (and those of various family members) regarding how his shoulder disability has affected his quality of life has been noted.  Nonetheless, although he is competent to describe symptoms of pain, weakness, and stiffness, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  He has not explained how the symptoms he experienced meet schedular requirements for a higher rating.  For example, on 2005 VA examination and on a September 2006 VA outpatient visit, he indicated he had difficulty in or was unable to raise his arm due to pain during flare-ups, but he did not describe the extent to which he was unable to raise his arm (e.g., above his head, to shoulder level, to mid-way between his shoulder and side, or to 25 degrees from the side or less).  On 2009 VA examination, he reported both that he was unable to use the right arm at all and, contradictorily, that his shoulder did not prevent him from performing activities of daily living.  When describing flare-ups on 2011 VA examination, he indicated he felt intense pain in the shoulder upon lifting objects, but there was no further indication as to how and to what extent (in degrees) such pain limited his arm motion.  At the 2011 Board hearing, he claimed he was unable to lift his right arm to mid-way between shoulder and hip, but did not furnish reliable measures as to the extent in degrees he could raise his arm.  On 2012 VA examination, he reported he needed assistance bathing his left side and donning his shirt, if it was overhead, but such limitations were not expressed in terms of a degree of functional loss of arm motion.  Likewise, there was no specific degree of functional loss indicated in the Veteran's report on the 2014 VA examination that shoulder pain was aggravated by raising his arm or lifting weight of 20 to 30 pounds.  Such competent evidence concerning the nature and extent of his shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports and the clinical records, albeit not fully complete as previously discussed in relation to the Court's decision, address the applicable criteria under which the Veteran's disability is rated.  The Board finds these records to be more probative than the Veteran's subjective and inadequate (for rating purposes) reports of increased symptomatology.  The Board observes further that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. §  4.71a, with respect to determining the severity of his right shoulder disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. §  3.159(a)(1) and (2).  Determining the severity of the disability is a medical question that must be addressed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the competent medical evidence of record does not support a higher rating than is currently assigned.

In the Board's judgment, the disability picture, as described above, does not show that the right arm limitation of motion, with consideration of pain and functional impairment, is at (or approximates a level of) 25 degrees from the side.  Therefore, a higher rating of 30 percent under Code 5201 is not warranted prior to December 27, 2016.  

Beginning December 27, 2016, the Veteran's right shoulder motion is shown to be more restricted, and such limitation is deemed to approximate a level about or no more than 25 degrees from the side.  Although range of motion testing indicates that the Veteran was able to move his right arm to a level that meets the criteria for a 20 percent rating and no higher, the examiner significantly found that repetitive-use testing was unable to be accomplished due to pain with range of motion.  This finding, and the conclusions drawn from it, differs from the preceding VA examinations and constitutes evidence of a worsened disability from that time.  Although the examiner could only speculate as to whether pain, weakness, fatigability, or incoordination limited the Veteran's functional ability with repeated use over a period of time or during flare-ups, the examiner notably remarked that the right shoulder disability precluded the Veteran from participating in most physical activities that required use of the arm without assistance.  This conclusion reflects considerable functional impairment, and in the Board's view, it may reasonably be inferred that motion of the right arm is limited to 25 degrees from the side, or approximately thereto, and no higher.  Accordingly, a 30 percent (maximum under Code 5201) rating is warranted for this period.  
Regarding other potentially relevant rating criteria, in considering the evidence for the period of this appeal, the Board observes that the Veteran is not shown to have ankylosis of the right shoulder, impairment of the humerus of the right extremity, or impairment of the right clavicle or scapula, for a higher rating under Codes 5200, 5202, and 5203.  In the examination and treatment records, including those summarized above, the evidence to include the range of motion testing reported clearly shows that he is able to achieve some detectable right shoulder movement.  Further, some examiners have specifically remarked that ankylosis, or immobility, was not present, such as on December 2016 VA examination when the Veteran exhibited some motion in his right arm even when the examiner stated that his right shoulder disability precluded him from participating in most physical activities that required use of the arm.  Moreover, the evidence would have to show that ankylosis, if present, was intermediate (between favorable and unfavorable), because favorable ankylosis does not warrant a rating in excess of  20 percent; there is no persuasive evidence of ankylosis, much less ankylosis that is intermediate.  As for the humerus, there has been no evidence of malunion, fibrous union, nonunion, or recurrent dislocation at the scapulohumeral joint.  (The 2016 VA examiner appeared to indicate that there may have been some shoulder joint instability at that time, whereas prior to the examination the evidence does not show - and the Veteran himself has denied - recurrent instability; information regarding such manifestation in being developed further in the remand below.)  Nor does the evidence objectively show malunion, nonunion, or dislocation of the clavicle or scapula.  Therefore, Codes 5200, 5202, and 5203 do not apply.  

In summary, the Board has given consideration to whether separate ratings may be assigned for separate periods of time based on the facts found (see Hart v. Mansfield, 21 Vet. App. 505 (2007), and concludes that the preponderance of the evidence is against a rating in excess of 20 percent for the right shoulder limitation of motion prior to December 27, 2016, and that the evidence reasonably supports a 30 percent rating under Code 5201 from that date.  

In light of clinical findings on the December 27, 2016 VA examination, development is forthcoming to discern whether a separate compensable rating may be warranted for manifestations other than limitation of motion.    
Extraschedular Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record (except those that are already on appeal, such as TDIU, but are not properly before the Board at this time, as noted in the Introduction).  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to December 27, 2016, a rating in excess of 20 percent for right shoulder disability is denied.  

A 30 percent rating for a right shoulder disability limitation of motion is granted effective from December 27, 2016, and subject to regulations governing payment of monetary awards.  


REMAND

What remains for consideration in this matter is whether a higher rating for the right shoulder disability is warranted based on impairment other than limitation of motion.  As was noted in the Introduction the Board has found it appropriate to at this time award a higher rating for the right shoulder disability (based on limitation of motion) from the date of a VA examination on December 27, 2016.  However, that examination also suggested there were additional symptoms and pathology of the right shoulder disability not contemplated by the criteria in 38 C.F.R. § 4.71a, Codes 5200-5203.  Specifically, the examiner checked the box on the examination report that indicates she suspected the Veteran had "shoulder instability, dislocation or labral pathology" and in that regard she was unable to perform a crank apprehension and relocation test (for shoulder instability).  The examiner also noted, regarding functional impact of the shoulder disability, that there was pain, weakness, numbness and tingling that radiated down the right arm and extended to the hand, causing interference with lifting, holding, and carrying objects and also causing objects to drop when trying to grip them.  In light of such findings, the Board finds that this case requires further development, for an examination to clarify the nature and extent of any right shoulder pathology suggested by the medical record, to include instability and neurological sequelae, not encompassed within the specific criteria for evaluating shoulder and arm disabilities.  In other words, development is necessary to ascertain whether a separate rating is warranted for right shoulder disability based on manifestations other than limitation of motion, and if not, whether findings shown compel the referral of the case to VA's Under Secretary for Benefits or Director of Compensation for extraschedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1). 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claims file all updated (since January 2017) records of VA evaluations and treatment the Veteran has received for his right shoulder disability.  

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the current nature and severity of all manifestations of his service-connected right shoulder disability other than limitation of motion.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically describe in detail any neurological manifestations (including identifying the nerve(s) affected and the severity thereof) and any instability (including identifying the nature/extent and the presence of any dislocation, frequency of dislocation episodes, and any guarding of movements) related to the right shoulder disability, which were suggested but not fully explained by the VA examiner in December 2016.  
All opinions must include rationale.   

3.  When the development requested above is completed, the AOJ should review the record and adjudicate whether a separate rating is warranted for the service connected wight shoulder disability under criteria other than those in 38 C.F.R. § 4.71a, Codes 5201.  If a separate rating is not warranted, but the findings nevertheless suggest there is impairment not considered in the Code 5201 criteria, the AOJ should determine whether the case warrants referral to VA's Under Secretary for Benefits or Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


